FERNANDEZ, Circuit Judge,
dissenting:
I see nothing bizarre or unconstitutional about breaking a single concept like “knowledge” into two components, such as “actual” (knowledge) and “aware of a high probability” (knowledge). Neither is any less than knowledge itself. If the Legislature declared it was a crime to injure a mammal, I would see no violation of a defendant’s rights if the court were to tell the jury that injuring a dog (mammal) or a cat (mammal) violated the statute. So, too, with a taxonomy of knowledge.
Actual knowledge is a rather unusual thing. Perhaps we actually know there cannot be' an antinomy — “X” is and simultaneously is not. Perhaps we also actually knoiv that we are feeling an emotion. But there is little else that we actually know. Most usually what we have is pieces of information that make it highly probable that a particular fact or circumstance exists.
This- case is a fine illustration of that. Judge Aguilar was told by Chief Judge Peck-ham that Chapman’s name had come up in connection with a wiretap application. From that Judge Ag-uilar, not surprisingly, deduced that a wiretap had been applied for and that Chapman was subject to a wiretap — at least he might well be intercepted on one. No doubt Judge Aguilar deduced that from his knowledge of the law and of the Chief Judge. Certainly he thought that he knew it, as is shown by his notice to Chapman and his later conversation with Solomon. Was that actual knowledge in other than lay terms? Probably .not. But it surely was a set of circumstances from which a jury could find that Judge Aguilar was aware of a “high probability.” It was what most people would intuit as and call knowledge without further philosophical lucubration, although philosophers might well call it “high probability” rather than “actual.” The fact that the district court could have commonsensically left it at that is the reason I do not like the extended taxonomy used by the court, but I fail to see how Judge Aguilar was hurt. On either theory, the evidence showed that he had knowledge.
If the evidence did not show knowledge, then what is the actual knowledge that Judge Aguilar claims is the only proper showing of “knowledge” itself? Well, suppose he had seen a document labeled “Wiretap Application” and the document read like a wiretap application. Would he then have actual knowledge? On his approach, I suppose not, for he would surely not actually know that it was a true application. He would not know that anyone with authority to do so had *335applied or even that the document was what it appeared to be. If the document had a court file stamp on it, would that be actual knowledge? Why, no, for he surely would not actually know that it was really a court filing stamp that was on the document, or that a proper official had placed the stamp there. And so on. Each new perception would merely lend more confidence to a determination that he had knowledge; each would merely increase confidence that he was aware of a “high probability.”
Again, I hold no brief'for the instruction at hand because I think we should avoid attempts to have jurors pursue such arcane subjects as “What Is Knowledge?” while they are in the midst of deciding cases. Cf. United States v. Chambers, 918 F.2d 1455, 1460 (9th Cir.1990) (need not define “knowingly” for the jury — jurors understand what it is). However, I do not think that Judge Aguilar was harmed one whit. If, indeed, the jurors merely found beyond a reasonable doubt that Judge Aguilar was aware of a high probability of the existence of the wiretap application, they found enough to determine that he had fulfilled an element of this crime — he had knowledge.
By the way, the instruction was nothing like a deliberate ignorance instruction. See United States v. Jewell, 532 F.2d 697 (9th Cir.) (en banc), cert. denied, 426 U.S. 951, 96 S.Ct. 3173, 49 L.Ed.2d 1188 (1976). The Jeivell instruction was considerably less efficacious and considerably more confusing than the one given here, as a reading of the dissent in that case demonstrates. Id. at 705-08 (Kennedy, J., dissenting). My agreement with that dissent does not undermine this one. Here the jury was instructed on knowledge itself; there, as the dissent pointed out, the jury was instructed on what amounted to something else. Id. at 707. Still, we did find that simulacrum of a knowledge instruction to be sufficient. We should not now reject the real thing with a vehemence that requires reversal of Judge Aguilar’s conviction.
Finally, a word about the phrase “unless you find that defendant actually believed that the circumstance did not exist.” That, too, did not harm Judge Aguilar. If anything, it helped him because, even though any normal creature would have knowledge under the circumstances, the jury was told that if Judge Aguilar actually believed that the wiretap application did not exist, he could not be said to have knowledge of it. Had the district court simply left the word knowledge alone, this added complication could have been avoided — that is, the “belief’ part of the knowledge equation would not have been mentioned at all. Nevertheless, the phrase deflected any suggestion that Judge Aguilar had knowledge because he should have known.
I will agree that my misgivings about the form of the instruction might well be translated into a determination that it was a mistake to give it. In fact, I do think it was a poor instruction, that it should not have been given, and that it should not be given, even if it be philosophically correct. That being said, I see the error as harmless.
Certainly the error is not the kind that the Supreme Court was worried about in Sullivan v. Louisiana, 508 U.S. 275, 278-81, 113 S.Ct. 2078, 2081-82, 124 L.Ed.2d 182 (1993). The jury was not permitted or induced to find guilt on a standard less than beyond a reasonable doubt. The instruction was not even a misstatement of the law. It was simply an overly complex (even awkward) way to instruct jurors. It was imperfect, but “[ejven imperfect jury instructions will not form the basis for reversing a conviction unless they constitute an abuse of discretion.” United States v. Joetzki, 952 F.2d 1090, 1095 (9th Cir.1991); see also United States v. Nordbrock, 38 F.3d 440, 445-46 (9th Cir.1994); United States v. Koon, 34 F.3d 1416, 1449 (9th Cir.1994), cert. granted in part, - U.S. -, 116 S.Ct. 39, 132 L.Ed.2d 920 (1995). In other words, the error I perceive did not rise to the level of constitutional error. That obviates any need to decide what kind of constitutional error it was. The imperfection was there, but it was entirely harmless to Judge Aguilar’s cause. The district court did not abuse its discretion. Id.
Thus, I respectfully dissent.